Citation Nr: 1819424	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-24 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than August 11, 2011 for the award of a 30 percent evaluation for recurrent seborrheic dermatitis with pseudofolliculitis barbae.

2.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in July 2017.  A transcript of this hearing is associated with the record. 

During the July 2017 hearing, the Veteran argued that the RO committed clear and unmistakable error (CUE) in its original April 2008 award of service connection for a skin disability by not assigning an initial 30 percent evaluation effective March 1, 2008.   The Veteran was advised to file a separate claim for CUE which would require adjudication prior to the Board's decision in the current appeal for an earlier effective date.  To date, the Veteran has not filed a claim for CUE.  VA received an "intent to file" for a claim for compensation notice from the Veteran on August 3, 2017, but there is no indication that the claim pertained to CUE or the current claim for an earlier effective date.  The Veteran was provided a VA Form 21-526EZ, "Application for Disability Compensation and Related Compensation Benefits" in response to his intent to file, but a formal claim for compensation has not been received.  The Board reiterates that the record currently does not claim a claim for CUE from the Veteran or his representative.  As the Veteran has not filed a claim for CUE, the Board will proceed with a decision in this appeal.

The issue of entitlement to a compensable rating for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's recurrent seborrheic dermatitis with pseudofolliculitis barbae was assigned a 30 percent disability rating effective August 11, 2011; it is not factually ascertainable that the increase in disability occurred in the year prior to that date.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 11, 2011 for the award of a 30 percent rating for recurrent seborrheic dermatitis with pseudofolliculitis barbae are not met.  38 U.S.C. §§ 5110, 7105 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for recurrent seborrheic dermatitis was granted in an April 2008 rating decision.  An initial noncompensable evaluation was assigned effective March 1, 2008.  

In August 2011, the Veteran filed a claim for service connection for the skin condition pseudofolliculitis barbae.  This claim was interpreted by the RO as a claim for an increased rating and the January 2012 rating decision on appeal recharacterized the service-connected skin disability as recurrent seborrheic dermatitis with pseudofolliculitis barbae and assigned an increased 30 percent evaluation effective August 11, 2011.  

The Veteran contends that an earlier effective date is warranted for the assignment of a 30 percent rating for recurrent seborrheic dermatitis with pseudofolliculitis barbae as he met the criteria for a 30 percent evaluation since March 1, 2008-the date of the initial award of service connection.  

The criteria governing the effective dates of increased ratings provides that if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.   Hazan v. Gober, 10 Vet. App. 511 (1997).  

The Board finds that the Veteran's claim for an increased rating was received by VA on August 11, 2011-the date he filed a claim for compensation for pseudofolliculitis barbae.  The August 11, 2011 communication from the Veteran was interpreted by the RO as a claim for an increased rating for the service-connected skin disability, characterized at that time as recurrent seborrheic dermatitis.  In a November 2011 statement, the Veteran clarified that he was seeking service connection for a separate skin condition, diagnosed as pseudofolliculitis barbae.  The January 2012 rating decision on appeal recharacterized the service-connected skin disability to include both seborrheic dermatitis and pseudofolliculitis barbae and granted an increased 30 percent evaluation pertaining to both diagnosed skin conditions.  The Veteran has not alleged that he filed an earlier claim for an increased rating.  In fact, in the November 2011 statement referring to pseudofolliculitis barbae he reports, "[r]egrettably, I overlooked this documented medical condition when filing my initial disability claim with the Veterans Administration."  The Veteran also did not contend in his July 2017 testimony that he filed an earlier claim for an increased rating.  Rather, his contentions in this case are that his skin condition met the criteria for an increased 30 percent evaluation since his active military service and an earlier effective date is warranted . 

Nonetheless, the Board must consider whether any other correspondence of record received by VA prior to August 11, 2011 constitutes an informal claim of increased rating for his skin condition, to include consideration of any medical evaluations received, pursuant to 38 C.F.R. § 3.157(b) (which was in effect at that time).  The Board has reviewed the evidence over this period closely, which includes private treatment records related to other disabilities and claims for unrelated disabilities.  However, none of the evidence prior to August 11, 2011 provides any indication that the Veteran's skin disability had worsened, such that it might be construed as a request for an increased rating (or evidence of a factually ascertainable increase in disability.  Therefore, the Board finds that the Veteran's claim for an increased rating was received on August 11, 2011.  

As the Veteran's claim for an increased rating was received August 11, 2011, an earlier effective date is only possible if it is factually ascertainable that the service-connected skin disability increased in severity to the level contemplated by a 30 percent evaluation within one year prior to the date of claim, i.e., one year prior to August 11, 2011.  38 C.F.R. § 3.400(o).  

The Veteran's recurrent seborrheic dermatitis with pseudofolliculitis barbae is currently rated as 30 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806 for dermatitis or eczema.  This diagnostic code provides that dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  38 C.F.R. § 4.118.

During the course of this appeal, new rating criteria for evaluating skin disabilities became effective on January 20, 2012; the diagnostic code relevant to this decision was not altered by the regulatory changes and the previous and current versions of the diagnostic code are identical.  Thus, any changes to the rating criteria for evaluating disabilities of the skin does not affect the adjudication of this claim for an earlier effective date.  

The competent medical evidence of record indicates a worsening of the Veteran's skin disability to the severity contemplated by a 30 percent rating after receipt of his claim in August 11, 2011.  The record does not contain any lay or medical evidence specifically addressing the severity of the Veteran's service-connected skin condition during the year prior to August 11, 2011.  The Veteran was provided a VA dermatological examination in January 2012, after receipt of his claim for an increased rating, and his skin condition was found to manifest acne-type lesions to the bilateral face and chin area.  He also presented with significant hyperpigmentation to the bilateral face, chin, and neck and an erythematous rash on the top of the head, eyebrows, behind the ears, side of the nostrils, inside the ears, and to the face.  The examiner found that the Veteran's service-connected skin conditions affected 20 to 40 percent of the total body area and 20 to 40 percent of exposed body areas.  The record also contains private and VA treatment records showing that the Veteran treated his skin conditions with medicated shampoo and facial washes, as well as topical and oral antifungals, but do not show that the service-connected skin disability involved 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; required systemic therapy such as corticosteroids or other immunosuppressive drugs during the relevant claims period.  Therefore, the January 2012 VA examination is the first medical evidence demonstrating that the Veteran's service-connected recurrent seborrheic dermatitis with pseudofolliculitis barbae most nearly approximated the criteria associated with a 30 percent evaluation.

As noted above, the record does not contain a claim, formal or informal, with respect to the skin disability prior to August 11, 2011, and does not document the specific severity of the Veteran's service-connected skin conditions during the period dating from August 11, 2010 to August 11, 2011.  The Board has considered the Veteran's testimony in July 2017 that his service-connected skin condition has remained at a consistent level of severity since military service.  The Veteran is competent to report observable symptoms of his disability, but his testimony weighs in favor of a finding that the service-connected skin condition increased to the severity contemplated by a 30 percent evaluation more than one year prior to August 11, 2011.  In such cases, the proper effective date for an increased rating is the date of claim, i.e. the current effective date of August 11, 2011.  Therefore, the Veteran's testimony does not support the claim for an earlier effective date for the award of a 30 percent evaluation for the service-connected skin disability.  

The regulations pertaining to effective dates are clear that an earlier effective date is only possible in this case if there is an earlier claim or if it is factually ascertainable that the service-connected skin disability increased in severity to the level contemplated by a 30 percent evaluation within one year prior to the date of receipt of the claim (here, August 11, 2011).  No increased rating claim, formal or informal, is of record prior to August 11, 2011.  The competent medical evidence of record weighs in favor of a finding that the Veteran's disability increased in severity on January 3, 2012, the date of the VA examination conducted in response to the increased rating claim.  The Veteran's lay testimony indicates that his skin disability increased to the severity contemplated by a 30 percent rating many years prior to August 11, 2011 and also does not support the assignment of an earlier effective date.  Accordingly, it is not factually ascertainable that the Veteran's service-connected skin disability increased to the severity contemplated by a 30 percent rating within the year prior to receipt of his claim for an increased rating on August 11, 2011.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than August 11, 2011 for the award of a 30 percent evaluation for recurrent seborrheic dermatitis with pseudofolliculitis barbae is denied.


REMAND

In September 2013, the RO issued a rating decision denying the Veteran's claim for a compensable rating for service-connected hypertension.  The Veteran filed a notice of disagreement in October 2013.  The RO acknowledged the appeal, but no statement of the case (SOC) has been issued.  The VACOLS system indicates "G-Adv Failure to Respond," but the Board has not been able to locate a record in the electronic file supporting the termination of this initiated appeal.  The claim is therefore remanded to provide the Veteran a SOC in response to his disagreement with the September 2013 rating decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran and his representative on the issue of entitlement to a compensable rating for hypertension.  Inform the Veteran of the requirements to perfect an appeal with respect to this issue.  

2.  If the appeal is perfected, ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


